Case: 08-20499     Document: 00511123107          Page: 1    Date Filed: 05/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 26, 2010
                                     No. 08-20499
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIE DEE SCOTT, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:98-CR-447-2


Before HIGGINBOTHAM, CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Willie Dee Scott, Jr., appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for reduction of sentence. Scott’s Section 3852(c)(2) motion
asserted that he was eligible for a sentence reduction based on Amendment 706,
which modified the sentencing guideline ranges applicable to crack cocaine
offenses by reducing the disparity between crack cocaine and powder cocaine
sentences.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 08-20499    Document: 00511123107 Page: 2            Date Filed: 05/26/2010
                                No. 08-20499

      Scott’s calculated sentencing guideline range was 210 to 262 months of
imprisonment.    Scott, however, was subject to 18 U.S.C. § 841’s statutory
minimum sentence of 240 months.          As a result, the calculated sentencing
guideline range of 210 to 262 months was displaced with a sentencing guideline
range of 240 to 262 months of imprisonment.
      Under this court’s decision in United States v. Carter, 595 F.3d 575, 577-81
(5th Cir. 2010), because Scott was subject to a statutory minimum sentence,
which has not been amended since Scott’s sentencing, Scott was ineligible for a
sentence   reduction   under   Section    3582(c)(2)   and     U.S.S.G.   §   1B1.10,
nothwithstanding any departure below the statutory minimum sentence. Id.
Accordingly, the judgment of the district court is AFFIRMED.




                                         2